     Case 2:18-cv-01316 Document 6 Filed 10/02/18 Page 1 of 2 PageID #: 62



                     UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

ROBIN JEAN DAVIS,

            Plaintiff,

v.                                              Case No.: 2:18-cv-01316
                                                Thomas E. Johnston, Chief Judge
JIM JUSTICE, Governor; ROGER HANSHAW,
Speaker of the West Virginia House of Delegates;
JOHN OVERINGTON, Speaker Pro Tempore of the
West Virginia House of Delegates; DARYL COWLES,
Majority Leader of the West Virginia House of Delegates;
CHANDA ADKINS, GEORGE AMBLER, WILLIAM
ANDERSON, MARTIN ANDERSON III, SAIRA BLAIR,
BRENT BOGGS, JIM BUTLER, MOORE CAPITO,
ROY COOPER, VERNON CRISS, MARK DEAN,
FRANK DEEM, JOE ELLINGTON, PAUL ESPINOSA,
ALLEN V. EVANS, ED EVANS, TOM FAST, MICHAEL
FOLK, GEOFF FOSTER, CINDY FRICH, MARTY
GEARHEART, DIANNA GRAVES, BILL HAMILTON,
DANNY HAMRICK, JASON HARSHBARGER,
KENNETH HICKS, JOSHUA HIGGINBOTHAM,
JORDAN HILL, RAY HOLLEN, ERIC L. HOUSEHOLDER,
GARY G. HOWELL, D. ROLLAND JENNINGS,
JOHN R. KELLY, KAYLA KESSINGER, CHARLOTTE
LANE, DANIEL LINVILLE, SHARON LEWIS MALCOLM,
JUSTIN MARCUM, PATRICK MARTIN, ZACK MAYNARD,
PAT MCGEEHAN, CAROL MILLER, RILEY MOORE,
ERIC NELSON, JEFFREY PACK, TONY PAYNTER,
RODNEY A. PYLES, BEN QUEEN, RALPH RODIGHIERO,
MATTHEW ROHRBACH, WILLIAM R. ROMINE,
RUTH ROWAN, JOHN SHOTT, KELLI SOBONYA,
JOE STATLER, AMY SUMMERS, TERRI SYPOLT,
JILL UPSON, DANNY WAGNER, GUY WARD,
STEVE WESTFALL, BRAD WHITE, S. MARSHALL WILSON,
MARK ZATEZALO, members of the West Virginia House of
Delegates; STEVE HARRISON, Clerk of the West Virginia
House of Delegates; RYAN FERNS, Majority Leader of the
West Virginia Senate; MIKE AZINGER, ROBERT D. BEACH,
CRAIG BLAIR, GREG BOSO, CHARLES H. CLEMENTS,
SUE CLINE, ROBERT L. KARNES, KENNY MANN,
MIKE MARONEY, MARK R. MAYNARD, RICHARD
OJEDA, PATRICIA RUCKER, RANDY SMITH,
       Case 2:18-cv-01316 Document 6 Filed 10/02/18 Page 2 of 2 PageID #: 63



DAVE SYPOLT, TOM TAKUBO, JOHN R. UNGER II,
RYAN WELD, MIKE WOELFEL, members of the
West Virginia Senate; LEE CASSIS, Clerk of the
West Virginia Senate,

                 Defendants.

                          NOTICE OF APPEARANCE OF COUNSEL

         Please take notice that J. Timothy DiPiero and Lonnie C. Simmons, DITRAPANO,

BARRETT, DIPIERO, MCGINLEY & SIMMONS, PLLC, P.O. Box 1631, Charleston, West

V i r g i n ia   25326,   (304)    342-0133,       tim.dipiero@dbdlawfirm.com               and

lonnie.simmons@dbdlawfirm.com, hereby will be appearing as co-counsel for Plaintiff Robin Jean

Davis in the above-styled case, along with James M. Cole, Tacy F. Flint, Heather Benzmiller

Sultanian, and John K. Adams. All future pleadings, orders, and other documents generated in this

litigation should include J. Timothy DiPiero and Lonnie C. Simmons as co-counsel of record for

Plaintiff Robin Jean Davis.

                                                           ROBIN JEAN DAVIS, Plaintiff,

                                                                   –By Counsel–

 /s/ J. Timothy DiPiero                             Tacy F. Flint (pro hac vice forthcoming)
J. Timothy DiPiero (W.Va. I.D. No. 1021)            Heather Benzmiller Sultanian (pro hac vice
Lonnie C. Simmons (W.Va. I.D. No. 3406)             forthcoming)
DITRAPANO, BARRETT, DIPIERO,                        John K. Adams (pro hac vice forthcoming)
MCGINLEY & SIMMONS, PLLC                            SIDLEY AUSTIN LLP
P.O. Box 1631                                       One South Dearborn
Charleston, West Virginia 25326                     Chicago, Illinois 60603
(304) 342-0133                                      (312) 853-7000
tim.dipiero@dbdlawfirm.com                          tflint@sidley.com
lonnie.simmons@dbdlawfirm.com                       hsultanian@sidley.com
                                                    john.adams@sidley.com
James M. Cole (pro hac vice forthcoming)
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, DC 20005
(202) 736-8246
jcole@sidley.com
